[Cite as State v. Brown, 2018-Ohio-3145.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                 :   JUDGES:
                                               :
                                               :   Hon. John W. Wise, P.J.
        Plaintiff-Appellee                     :   Hon. Patricia A. Delaney, J.
                                               :   Hon. Craig R. Baldwin, J.
 -vs-                                          :
                                               :   Case No. 18CA30
                                               :
 JUHAN BROWN                                   :
                                               :
                                               :
        Defendant-Appellant                    :   OPINION


CHARACTER OF PROCEEDING:                           Appeal from the Richland County Court
                                                   of Common Pleas, Case No. 10-CR-
                                                   603R



JUDGMENT:                                          AFFIRMED




DATE OF JUDGMENT ENTRY:                            August 3, 2018




APPEARANCES:

 For Plaintiff-Appellee:                           For Defendant-Appellant:

 GARY BISHOP                                       JUHAN BROWN, PRO SE
 RICHLAND CO. PROSECUTOR                           Inmate No. A601-361
 JOSEPH C. SNYDER                                  P.O. Box 8107
 38 South Park St.                                 Mansfield, OH 44905
 Mansfield, OH 44902
Richland County, Case No. 18CA30                                                      2

Delaney, J.

       {¶1} Appellant Juhan Brown appeals from the March 13, 2018 Judgment Entry

Overruling Motion to Correct Sanctions Imposed of the Richland County Court of

Common Pleas. Appellee is the state of Ohio.

                         FACTS AND PROCEDURAL HISTORY

       {¶2} A statement of the facts underlying appellant’s criminal convictions is not

necessary to our resolution of this appeal. This case has a lengthy procedural history;

the following is relevant to issues raised in this appeal.

       {¶3} The following facts are taken from our opinion in State v. Brown, 5th Dist.

Richland No. 11 CA 42, 2012-Ohio-2672, ¶¶ 7-12, delayed appeal allowed, 132 Ohio

St.3d 1530, 2012-Ohio-4381, and appeal not allowed, 134 Ohio St. 3d 1448, 2013-Ohio-

347 (Brown I).

       {¶4} In 2010, appellant was charged by indictment as follows:

                     Count I: Trafficking in crack cocaine (between one and ten

              grams) in the vicinity of a school zone, R.C. 2925.03(A), a felony of

              the third degree.

                     Count II: Trafficking in crack cocaine (between one and ten

              grams) in the vicinity of a school zone, R.C. 2925.03(A), a felony of

              the third degree.

                     Count III: Possession of crack cocaine (between ten and

              twenty-five grams), R.C. 2925.11, a felony of the second degree, with

              a forfeiture specification for $940.00 in currency.
Richland County, Case No. 18CA30                                                            3


                     Count IV: Trafficking in crack cocaine (between one and ten

               grams) in the vicinity of a school zone, R.C. 2925.03(A), a felony of

               the third degree.

       {¶5} The case proceeded to a jury trial commencing on March 14, 2011, and

appellant was found guilty on all four counts of the indictment, including the specifications

of trafficking in the vicinity of a school zone and the forfeiture specification. On March 31,

2011, the trial court sentenced appellant to two years in prison on each of the three

trafficking counts, and five years on the possession count. The terms were ordered to be

served consecutively, for a total sentence of eleven years in prison.

       {¶6} Appellant directly appealed from his convictions and sentence and we

affirmed in Brown I, supra.

       {¶7} On July 15, 2013, appellant filed a motion for post-conviction relief which

the trial court overruled on December 27, 2013. We affirmed the decision in State v.

Brown, 5th Dist. Richland No. 14CA3, 2014–Ohio–3222, appeal not allowed, 41 Ohio

St.3d 1475, 2015-Ohio-554, 25 N.E.3d 1081 (Brown II).

       {¶8} On August 8, 2014, appellant filed a Motion to Vacate Sentence Pursuant

to R.C. 2945.75(A)(2) and the trial court denied the motion on October 9, 2014. We

affirmed this decision in State v. Brown, 5th Dist. Richland No. 14CA83, 2015-Ohio-850

(Brown III).

       {¶9} Appellant next filed a “Motion for a Final Appealable Order” which the trial

court overruled on February 23, 2016, a decision we affirmed in State v. Brown, 5th Dist.

Richland No. 16CA15, 2016-Ohio-5893, motion to certify allowed, 147 Ohio St. 3d 1473,
Richland County, Case No. 18CA30                                                                4

2016-Ohio-8438, 65 N.E.3d 777, and appeal not allowed, 149 Ohio St. 3d 1407, 2017-

Ohio-2822, 74 N.E.3d 465 (Brown IV).

        {¶10} On February 20, 2018, appellant filed a “Motion to Correct Sanctions

Imposed,” which the trial court overruled on March 13, 2018. Appellant now appeals from

the trial court’s entry of March 13, 2018.

        {¶11} Appellant raises one assignment of error:

                                ASSIGNMENT OF ERROR

        {¶12} “THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT FAILED TO

CORRECT THE POST RELEASE CONTROL SANCTIONS IMPOSED THAT ARE

CONTRARY TO THE SENTENCE IMPOSED IN OPEN COURT AND CONTRARY TO

LAW.”

                                         ANALYSIS

        {¶13} In his sole assignment of error, appellant argues, again, that the trial court

erred in the imposition of post-release control. We disagree.

        {¶14} Appellant argues that the trial court’s original sentencing entry was not

consistent with the sentence imposed on the record at the sentencing hearing.

Specifically, appellant argues the trial court’s statement on the record could be construed

to mean his 3-year term of post release control was not mandatory. Appellant cites to

page 795 of the transcript, revealing the trial court stated the following in pertinent part:

                     * * * *. Three years post-release control, meaning that once

              you serve whatever time you will serve in this matter, you will be on

              post-release control for a period of three years. A violation of post-
Richland County, Case No. 18CA30                                                          5


              release control rules will put you in a position to be sent back to

              prison for up to one half the time you’ve already done. * * * *.

       {¶15} We fail to perceive any ambiguity in the trial court’s statement, and we

concur with appellee that the trial court’s statement on the record at the sentencing

hearing is consistent with the mandatory 3-year term of post-release control imposed in

the sentencing entry.

       {¶16} Moreover, under the doctrine of res judicata, a final judgment of conviction

bars a convicted defendant who was represented by counsel from raising and litigating in

any proceeding, except an appeal from that judgment, any defense or any claimed lack

of due process that was raised or could have been raised by the defendant at the trial,

which resulted in that judgment of conviction, or on an appeal from that judgment. State

v. Szefcyk, 77 Ohio St. 3d 93, 671 N.E.2d 233 (1996), syllabus, approving and following

State v. Perry, 10 Ohio St. 2d 175, 226 N.E.2d 104 (1967), paragraph nine of the syllabus.

       {¶17} It is well-settled that, “pursuant to res judicata, a defendant cannot raise an

issue in a [petition] for post-conviction relief if he or she could have raised the issue on

direct appeal.” State v. Reynolds, 79 Ohio St. 3d 158, 161, 679 N.E.2d 1131 (1997).

Accordingly, “[t]o survive preclusion by res judicata, a petitioner must produce new

evidence that would render the judgment void or voidable and must also show that he

could not have appealed the claim based upon information contained in the original

record.” Brown IV, supra, 2016-Ohio-5893 at ¶ 41, citing State v. Nemchik, 9th Dist. Lorain

No. 98CA007279, 2000 WL 254908 (Mar. 8, 2000).

       {¶18} Again, in the instant appeal, the basis of appellant’s argument is contained

in the trial court record. Brown IV, supra, at ¶ 42. Brown has appealed the trial court's
Richland County, Case No. 18CA30                                                      6


decision and judgment entry on four prior occasions and his latest argument is barred by

res judicata.

       {¶19} Appellant’s sole assignment of error is overruled.

                                    CONCLUSION

       {¶20} Appellant’s assignment of error is overruled and the judgment of the

Richland County Court of Common Pleas is affirmed.

By: Delaney, J.,

Wise, John, P.J. and

Baldwin, J., concur.